Citation Nr: 0804717	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  04-13 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for loss of peripheral 
vision.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1968.  

This matter originally came to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which 
denied service connection for hypertension, right ear hearing 
loss, loss of peripheral vision, and erectile dysfunction.  

In August 2006, the veteran and his spouse testified at a 
hearing before the undersigned Veterans Law Judge sitting at 
the RO.  

In a September 2006 decision, the Board granted service 
connection for hypertension and erectile dysfunction.  The 
issues of entitlement to service connection for right ear 
hearing loss and loss of peripheral vision were remanded to 
the RO for additional evidentiary development. 

While the matter was in remand status, in an August 2007 
rating decision, the RO granted service connection for right 
ear hearing loss and assigned an initial 10 percent rating, 
effective May 3, 2002.  This determination constitutes a full 
award of the benefits sought on appeal.  Absent any 
indication that the veteran has appealed the downstream 
elements of the initial rating or the effective date, such 
matters are not in appellate status.  See Grantham v. Brown, 
114 F.3d. 1156 (Fed. Cir. 1997).  

As set forth in more detail below, another remand is required 
with respect to the remaining issue of entitlement to service 
connection for loss of peripheral vision.  This appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




REMAND

In its September 2006 remand, the Board directed the RO to 
obtain a VA medical opinion as to whether the veteran's loss 
of peripheral vision is at least as likely as not related to 
his active service, any incident therein, or any service-
connected disability, including diabetes mellitus and/or 
hypertension.

Pursuant to the Board's remand instructions, in February 
2007, a VA physician indicated that he had reviewed the 
veteran's claims folder and had concluded that the veteran's 
visual field defect was likely embolic in origin and was not 
related to his service-connected diabetes.  The VA physician, 
however, did not comment on the causal relationship, if any, 
between the veteran's loss of peripheral vision and his 
active service or his service-connected hypertension.  

The United States of Appeals for Veterans Claims has held 
that compliance by the Board or the RO with remand 
instructions is neither optional nor discretionary.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, 
this matter must be remanded for compliance with the 
instructions of the previous Remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the VA 
physician who provided the February 2007 
medical opinion and ask him to provide an 
opinion as to whether the veteran's 
current loss of peripheral vision is at 
least as likely as not related to his 
active service, any incident therein, or 
any service-connected disability, 
including hypertension.

2.  In the event the VA physician is 
unavailable to supplement his February 
2007 opinion, the veteran should be 
scheduled for an appropriate VA 
examination to determine the nature and 
etiology of his current loss of 
peripheral vision.  The claims folder 
should be provided to the examiner for 
review in connection with the examination 
of the veteran.  The examiner should be 
asked to provide an opinion as to whether 
it is at least as likely as not that the 
veteran's current loss of peripheral 
vision is causally related to his active 
service, any incident therein, or any 
service-connected disability, including 
hypertension.

3.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case, and she should be given an 
appropriate opportunity to respond.

The case should then be returned to the Board, if in order.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).



